*474ON MOTION FOR REHEARING.
MORRISON, Judge.
Appellant complains of the trial court’s failure to give his requested charge No. 1 and states that this court must either reverse this case or repudiate its holding in Tucker v. State, 94 Tex. Cr. R. 119, 249 S.W. 1063.
In the Tucker case, as in the case at bar, the prosecutrix testified to an act of intercourse accomplished by force and against her will. In each case “appellant’s defense was that in all of his conduct toward prosecutrix he acted with her consent and approval, that her acts toward him had been of such character that he .had every reason to believe she would consent to intercourse with him, and that at the time of'the alleged offense, when she refused to go further in the matter then as testified to by him, he immediately desisted” and did not effect penetration.
Judge Hawkins reversed the Tucker case because nowhere in the charge was this defense incorporated. In that case this omission was called to the court’s attention in two ways:
(1) By a requested charge, and
(2) By excepting to the charge as given because it failed to present appellant’s defense.
In the case at bar, we have a requested charge, but no exception to the charge as given because of the failure to present appellant’s defense.
The court in this case, after having applied the law to the facts, gave three separate affirmative charges:
(1) Instructing the jury to acquit if they found an act of intercourse was had with prosecutrix’s consent.
(2) Instructing the jury that consent was to be presumed unless prosecutrix resisted and to acquit unless they found resistance; and
(3) Instructing the jury to acquit “if they found, or had a reasonable doubt, that prosecutrix by her acts, words or conduct led the defendant to believe that she gave her consent, either expressed or implied, from her conduct, to do the acts which he did * * ■*.” This was clearly an effort on the part of the trial court to present affirmatively to the jury appellant’s defense.
*475Attention is further called to the court’s main charge in which he gave a charge on penetration and instructed them to acquit unless they found penetration, which was not done in the Tucker case.
If appellant had been dissatisfied with the form of this charge on his defensive theory, he should have excepted to the form. He chose instead to request a special charge. It is the holding of this court that the, requesting of a special charge is sufficient to call the court’s attention to an omission to charge on the matter requested but cannot be considered as an objection to the form of the charge where the matter is actually charged upon.
Appellant’s defense was not charged upon in the Tucker case, hence the reversal, but was in this case. Having failed to demonstrate his dissatisfaction to the manner in which it was charged by an objection, the same has been waived.
Appellant’s requested charge No. 2 does not represent an accurate statement of the law and therefore should not have been given. Bundren v. State, 152, Tex. Cr. R. 45, 211 S.W. 2d 197; and Adair v. State, 155 Tex. Cr. R. 377, 235 S.W. 2d 170.
Appellant’s motion for rehearing is overruled.